                    Case 19-11743-KG            Doc 219        Filed 09/10/19        Page 1 of 3



                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE
_________________________________________
                                            )
In re:                                      )  Chapter 11
                                            )
Perkins & Marie Callender’s, LLC, et al., 1 )  Case No. 19-11743 (KG)
                                            )
                                            )  (Jointly Administered)
             Debtors.                       )
                                            )  Re: Docket Nos. 9 & 49
_________________________________________ )

        FINAL ORDER (I) AUTHORIZING PAYMENT OF PREPETITION CLAIMS
    ASSERTED UNDER THE (A) PERISHABLE AGRICULTURAL COMMODITIES ACT,
       (B) PACKERS AND STOCKYARDS ACT, AND (C) ANY STATE STATUTES OF
              SIMILAR EFFECT AND (II) GRANTING RELATED RELIEF

           Upon the motion (the “Motion”)2 of Perkins & Marie Callender’s, LLC (“P&MC”) and

certain of its affiliates that are debtors and debtors in possession (collectively, with P&MC, the

“Debtors”) in the above-captioned Chapter 11 Cases for entry of interim and final orders

pursuant to sections 105(a) and 363, and 541 of the Bankruptcy Code, (i) authorizing, but not

directing, the Debtors, in their sole discretion, to pay certain prepetition claims of the

PACA/PASA Claimants and authorizing banks and (ii) granting related relief; and the Court

having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012; and this matter being a core proceeding pursuant to 28 U.S.C. § 157;

and venue of these cases and the Motion are proper in this District pursuant to 28 U.S.C. §§ 1408

and 1409; and due and proper notice of the Motion having been given to the parties listed


1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &
Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie Shops,
LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID, Inc. (2015); Wilshire Beverage,
Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp. (2225). The
mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.



RLF1 21904415v.1
                   Case 19-11743-KG        Doc 219       Filed 09/10/19    Page 2 of 3



therein, and it appearing that no other or further notice need be provided; and this Court having

held a hearing, if any (the “Hearing”), to consider the final relief requested in the Motion; and

upon the First Day Declaration and the record of the Hearing; and the Court having found that

the relief requested in the Motion is in the best interests of the Debtors, their creditors, their

estates and all other parties in interest; and upon the record herein; and after due deliberation and

sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT

         1.        The Motion is granted on a final basis as set forth herein.

         2.        The Debtors are authorized, but not directed, in their sole discretion, to pay all

PACA/PASA Claims.

         3.        Nothing in the Motion or this Final Order shall be deemed or construed as:

(i) an admission as to the validity of any claim against the Debtors; (ii) a waiver of the Debtors’

rights to dispute any claim on any grounds; (iii) a promise to pay any claim; (iv) an implication

or admission that any particular claim is a PACA/PASA Claim; or (v) the assumption of any

contract.

         4.        To the extent applicable, the requirements set forth in Bankruptcy Rule 6004(a)

are satisfied.

         5.        Notwithstanding Bankruptcy Rule 6004(h), this Final Order shall be effective and

enforceable immediately upon entry hereof.

         6.        The Debtors are hereby authorized to take such actions and to execute such

documents as may be necessary to implement the relief granted by this Final Order.




                                                     2
RLF1 21904415v.1
                   Case 19-11743-KG       Doc 219    Filed 09/10/19    Page 3 of 3



         8.        The Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation and/or interpretation of this Final Order.




       Dated: September 10th, 2019                KEVIN GROSS
       Wilmington, Delaware                       3
                                                  UNITED STATES BANKRUPTCY JUDGE
RLF1 21904415v.1
